IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                             : No. 138 DB 2017 (No. 82 RST 2017)
                                             :
                                             :
ALISON KENNY MENTO                           : Attorney Registration No. 86410
                                             :
PETITION FOR REINSTATEMENT                   :
 FROM INACTIVE STATUS                        : (Chester County)


                                         ORDER


 PER CURIAM


        AND NOW, this 7th day of November, 2017, the Report and Recommendation of

 Disciplinary Board Member dated October 26, 2017, is approved and it is ORDERED

 that Alison Kenny Mento, who has been on Inactive Status, has never been suspended

 or disbarred, and has demonstrated that she has the moral qualifications, competency

 and learning in law required for admission to practice in the Commonwealth, shall be

 and is, hereby reinstated to active status as a member of the Bar of this

 Commonwealth.       The expenses incurred by the Board in the investigation and

 processing of this matter shall be paid by the Petitioner.